Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152192 & (61)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  CARLETON BUCK,                                                                                                     Justices
           Plaintiff-Appellant,
  v                                                                SC: 152192
                                                                   COA: 320967
                                                                   Wayne CC: 12-010985-NO
  CITY OF HIGHLAND PARK, CURTIS
  WHITE, and JANE DOE,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion to amend is GRANTED. The application for
  leave to appeal the July 16, 2015 judgment of the Court of Appeals is considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2016
         d0321
                                                                              Clerk